COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-463-CV

CITIMORTGAGE, INC.                                              APPELLANT

                                       V.

MANSFIELD INDEPENDENT SCHOOL                                    APPELLEES
DISTRICT, CITY OF MANSFIELD, AND
TARRANT COUNTY, TEXAS
                              ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.




     1
         … See Tex. R. App. P. 47.4.
DELIVERED: December 18, 2008